DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani et al (US 6,625,037).
Regarding claim 1, Nakatani et al teach a method of manufacturing a three-dimensional multi-layer electronic device (Fig. 5, h), comprising: 
a unit forming process of forming a multi-layer unit (b, d & f) including an electronic component (504 or 505) and a circuit wiring (506) by three-dimensional lay-out forming; and 
a unit lay-out process of manufacturing a three-dimensional multi-layer electronic device (h) by laying out the multi-layer units integrally in a vertical direction. 
Regarding claim 4, Nakatani et al teach that in the unit lay-out process, at least one of the multi-layer units to be integrally laid out (Fig. 5, Middle Unit d) in the vertical direction is sharingly used, so that a multi-layer unit other than the shared multi-layer 
5. A three-dimensional multi-layer electronic device comprising a cavity portion in which an electronic component is accommodated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nakatani et al in view of Tomohiro et al (JPH09199526).
Regarding claims 2 and 5, Nakatani et al teach a method of manufacturing a three-dimensional multi-layer electronic device including the electronic components (504 & 505) and the integrally laid out of the electronic components package (Fig. 5h, b, d & f) in the vertical direction, which reads on applicant’s claimed invention.
However, Nakatani et al do not teach a space or cavity to accommodate the electronic component.
	Tomohiro et al teach a process of making semiconductor device package (Fig. 9) that includes: 
a space forming step of forming a space (Fig. 1, 2) in which the electronic component (4) is capable of being accommodated at a planned mounting position of the electronic component; and 
a mounting step of mounting the electronic component in the space, and 
wherein the unit lay-out process includes: 
a cavity forming step of forming a cavity portion (Fig. 5, 2) by closing the space by a bottom surface of an upper multi-layer unit, in order to obtain excellent heat dissipation to the semiconductor package (Para. 0006). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Nakatani et al by applying the space and cavity forming step, as taught by Tomohiro et al, in order to obtain excellent heat dissipation to the three-dimensional multi-layer electronic device package.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nakatani et al in view of Chartarifsky et al (US 7,479,794).
Regarding claim 3, Nakatani et al teach a method of manufacturing a three-dimensional multi-layer electronic device, which reads on applicant’s claimed invention, including:
a conductive terminal forming step of forming a conductive terminal (Fig. 5h, 506) for electrical connection to a lower multi-layer unit when the multi-layer units are laid out in the vertical direction (Fig. 5h, b, d & f), and 
wherein the electronic component includes: 
a connection (501) for electrical connection to a conductive terminal (506) of an upper multi-layer unit when the multi-layer units are laid out in the vertical direction. 
However, Nakatani et al do not teach that the connection is a pin.
Chartarifsky et al teach a spring loaded pin assembly (Fig. 4, 102), in order to obtain substantially uniform scrubbing motion at most every touchdown or contact of the pin (Col. 6, lines 34-36).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Nakatani et al by applying the spring loaded pin assembly, as taught by Chartarifsky et al, in order to obtain substantially uniform scrubbing motion at most every touchdown or contact of the pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo & Fr: 7AM-3PM; Tu, We & Th: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 11, 2022